

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


EMPLOYMENT AGREEMENT




   AGREEMENT, effective as of October 1, 2010, between KENNETH M. DARBY
(hereinafter called "Darby") and VICON INDUSTRIES, INC., a New York corporation,
having its principal place of business at 89 Arkay Drive, Hauppauge, New
York  11788 (hereinafter called the "Company").
 
  WHEREAS, Darby has previously been employed by the Company, and
 
       WHEREAS, the Company and Darby mutually desire to assure the continuation
of Darby's services to the Company,
 
  NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein set forth, the parties covenant and agree as follows:
 
    1.                      Employment.  The Company shall employ Darby as its
Chief Executive Officer (CEO) throughout the term of this Agreement, and Darby
accepts such employment.
 
               2.                      Term.  The term of this Agreement shall
commence as of the date of this Agreement and expire on September 30, 2011.
 
   3.                      Compensation.
 
    A.  The Company shall pay Darby a base salary of $400,000 per
annum.  Darby’s salary shall be paid to him through the end of the term even if
he should relinquish the CEO title and no longer have the responsibilities as
CEO.
 
B.  Darby's base salary shall be payable monthly or bi-weekly.


C.  Darby shall also be entitled to fully paid family medical, dental, and
hospital coverage utilizing doctors and hospitals of his choosing and
continuation of Darby’s individual long term disability insurance.
 



D. The Company may only terminate this Agreement for reasons of “Gross
Misconduct”.  “Gross Misconduct” shall mean(a) a wilful, substantial and
unjustifiable refusal to substantially perform the duties and services required
by this Agreement; (b) fraud, misappropriation or embezzlement involving the
Company or its assets; or (c) conviction of a felony involving moral turpitude.
 
   4.                     Extent and Places of Services; Vacation
 
               A.  Darby shall establish the strategic vision, operating policy
and direct, supervise and oversee the operations of the Company.  He shall
advise and report to the Board of Directors.  Darby shall also assume and
perform such additional reasonable responsibilities and duties as the Board of
Directors and he may from time to time agree upon.
 



B. Darby shall devote his full time, attention, and energies to the business of
the Company.
 



C. Darby shall not be required to perform his services outside the Hauppauge,
New York area or such other area on Long Island, New York as shall contain the
location of the Company's headquarters.
 
            D.   The Company shall provide Darby with a Company paid auto,
office space, secretary, telephones and other office facilities appropriate to
his duties.
           
    E. Darby shall be entitled to six (6) weeks paid vacation per annum.  Darby
shall not be entitled to any payment of unused vacation or sick time at the
conclusion of this Agreement.
 
 
5.                    Covenant not to Compete.  Darby agrees that duringthe term
of this Agreement and for a period of five years thereafter unless the Company
shall breach this agreement, he shall not directly or indirectly anywhere in the
world engage in, or enter the employment of or render any services to any other
entity engaged in, any business of a similar nature to or in competition with
the Company's business of designing, manufacturing and selling CCTV security
equipment and protection devices anywhere in the United States, Europe and
Asia.  Darby further acknowledges that the services to be rendered under this
Agreement by him are special, unique, and of extraordinary character and that a
material breach by him of this section will cause the Company to suffer
irreparable damage; and Darby agrees that in addition to any other remedy, this
section shall be enforceable by negative or affirmative preliminary or permanent
injunction in any Court of competent jurisdiction.
 
          6.                      Termination Payment on Change of Control.
 
               A.  Notwithstanding any other provision of this Agreement, if a
"Change of Control" occurs Darby, at his option, may elect to terminate his
obligations under this Agreement and to receive a lump sum termination payment,
without reduction for any offset or mitigation, in an amount equal to the
balance owing under this Agreement.
 
B.  A "Change of Control" shall be deemed to have occurred if any entity shall
directly or indirectly acquire a beneficial ownership of 50% or more of the
outstanding shares of capital stock of the Company or any other event meeting
the definition of “Change of Control” under IRS Section 409A.
 
               C.  Darby's option to elect to terminate his obligations and to
receive a lump sum termination payment may be exercised only by written notice
delivered to the Company within 30 days following the date on which Darby
receives actual notice of Change of Control.
 
               D.  The lump sum payment shall be made within 30 days of the
Company's receipt of Darby's notice of election.
 
7.                Death or Disability.  The Company may terminate this
Agreement, if during the term of this Agreement Darby becomes so disabled for a
period of six months that he is substantially unable to perform his duties under
this Agreement throughout such period. In addition, this Agreement shall
automatically terminate upon Darby’s death.  Such termination shall not release
the Company from liability to Darby for compensation earned to the date of the
termination under this section.
 
                 8.               Arbitration.  Any controversy or claim arising
out of, or relating to this Agreement, or the breach thereof, shall be settled
by arbitration in the City of New York in accordance with the rules of the
American Arbitration Association then in effect, and judgement upon the award
rendered be entered and enforced in any court having jurisdiction thereof.
 
                     9.              Miscellaneous.
 
                              A.  This agreement may not be waived, changed,
modified or discharged orally, but only by agreement in writing, signed by the
party against whom enforcement of any waiver, change, modification, or discharge
is sought.
 
  B.  This Agreement shall be governed by the laws of New York State applicable
to contracts between New York residents and made and to be entirely performed in
New York.
 
      C.  If any part of this Agreement is held to be unenforceable by any court
of competent jurisdiction, the remaining provisions of this Agreement shall
continue in full force and effect.
 
   D.  This Agreement shall inure to the benefit of, and be binding upon, the
Company, its successor, and assigns.
 
 
   E.  This Agreement is intended to supersede, on its effective date, an
Employment Agreement dated October 1, 2009 between the Company and Darby.
 
      IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.
 
                                     
 

   VICON INDUSTRIES, INC.      /s/ Kenneth M. Darby       /s/ Peter F. Neumann
 Kenneth M. Darby   Peter F. Neumann    Chairman    Compensation Committee




 